DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on February 1, 2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed November 23, 2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. Furthermore, it is noted that in applicants arguments submitted on February 1, 2021, applicant states that claim 10 is newly added. However, the claim set submitted on February 1, 2021 does not contain any description of claim 10. Claims 6-9 have been canceled. Claims 1-5 are pending. Claims 1-5 have been amended. Claims 1-5 are the subject of the present Official action.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Objections
The amendments filed on February 1, 2021 are objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Applicant has amended the specification such that every recitation of either “nano-bubble” or “micro-bubble” has been changed to “exosome”. Applicant states that nano-bubble and micro-bubble are 
The instant specification exemplifies nano (<100 nm) and micro (>100 nm) bubbles which are not referred to as exosomes anywhere in the original specification. The original specification fails to describe nano-bubbles or micro-bubbles as bioactive vesicles that function to promote intercellular communication and are therefore not equivalent biological structures. Without evidence to the contrary, nano-bubbles or micro-bubbles cannot be considered biologically equivalent to exosomes. Thus, although the specification considers nano-bubbles and micro-bubbles, the instant specification does not support claims to exosomes and thus applicant’s amendments are considered new matter and are therefore objected to under 35 U.S.C. 132(a).
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 describes a method for preparing adipose tissue-targeted polypeptide exosomes-curcumin “characterized by comprising the following steps”. Claim 1 contains two open-ended transitional terms (characterized and comprising) in sequential order. It is unclear what is intended by 

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 2 describes CD63-F/CD63-R primers and pIRES2-EGFP carrier plasmids without appropriate definitions. Claim language may not be ambiguous, vague, incoherent, opaque or otherwise unclear in describing and defining the claimed invention, see MPEP 2173.05. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. One of ordinary skill in the art could not reasonably apprise the full scope of the claimed invention due to the lack of express definitions for these terms. For the purpose of compact prosecution, the examiner has applied the broadest reasonable interpretation to the above acronyms in all subsequent rejections. Appropriate correction is required.  

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 5 describes a series of ultracentrifugation steps “to obtain precipitates, the adipose tissue-targeted polypeptide exosomes”. Claim 5 is grammatically incorrect and should clearly define what constitutes the final precipitate material. It is unclear whether the precipitates obtained are exclusively adipose tissue-targeted polypeptide exosomes or may include other cellular products produced from the transfected cells. 
Claim Rejections - 35 USC § 112, Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is supported by Schorey et al. "Exosome function: from tumor immunology to pathogen biology." Traffic 9.6 (2008): 871-881 (hereinafter Schorey). This rejection is newly applied to address applicants claim amendments on February 1, 2021.
Claim 1 describes a method for preparing adipose tissue-targeted polypeptide exosomes-curcumin, characterized by comprising the following steps: 5(1) constructing a recombinant plasmid, the recombinant plasmid is capable of expressing a fusion protein, the fusion protein consisting of a Flag tag, an adipose tissue-targeting polypeptide and membrane protein CD63, wherein the adipose tissue-targeting polypeptides is-has the amino acid sequence shown as SEQ ID NO: 8; and (2) transfecting the recombinant plasmid obtained in step (1) into cells which are capable of secreting exosomes, culturing transfected cells and collecting cell culture media, and extracting the polypeptide exosomes by 
Applicant has amended the specification such that every recitation of either “nano-bubble” or “micro-bubble” has been changed to “exosome”. Applicant states that nano-bubble and micro-bubble are used to describe an exosome in the original specification. Applicant states that the diameter of an exosome is between 50-150 nm which includes both nano (<100 nm) and micro (>100 nm) particles. This description is not supported by the prior art or applicants specification and is thus considered new matter and is rejected accordingly for failing to comply with the written description requirement.
	The genus of “exosome” refers to a genus that is well defined in the prior art. Exosomes are bioactive vesicles that function to promote intercellular communication. Exosomes are derived from the 
For each claim drawn to a genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in procession of the claimed genius. If a representative number of adequately descried species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, para. 1.
The instant specification exemplifies nano (<100 nm) and micro (>100 nm) bubbles which are not referred to as exosomes anywhere in the original specification. The original specification fails to describe nano-bubbles or micro-bubbles as bioactive vesicles that function to promote intercellular communication and are therefore not equivalent biological structures. 
Furthermore, the prior art does not support applicants amendments to exosomes. Schorey provides a review of exosome function and biology. Schorey makes it clear that exosomes are distinct biological lipid bilayer vesicles and in nowhere classifies them as nano/micro particles or bubbles. Schorey describes exosomes with sizes ranging from 30-100 nm, which would not be considered a “micro-bubble” according to even the applicant’s definition (Schorey, pg 873). Without evidence to the contrary, nano-bubbles or micro-bubbles cannot be considered biologically equivalent to exosomes. 
Thus, although the specification considers nano-bubbles and micro-bubbles, the instant specification does not support claims to exosomes and thus applicant’s amendments are considered new matter and rejected accordingly for failing to comply with the written description requirement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Schmittgen et al. WO2015/002956A1, published 1/8/2015 (hereinafter Schmittgen, reference of record) in view of Zhang et al. US 2012/0315324, published 12/13/2012 (hereinafter Zhang), Kolonin et al. "Reversal of obesity by targeted ablation of adipose tissue." Nature medicine 10.6 (2004): 625-632 (hereinafter Kolonin, reference of record) and BD Biosciences, pIRES2-EGFP Vector Information, published 2002 (hereinafter BD Biosciences, reference of record). This rejection is newly applied to address applicants claim amendments on February 1, 2021. A reply to applicant’s arguments is found below.
A description of claims 1-5 can be found above. 
Schmittgen describes compositions and methods for making tissue-targeting exosomes loaded with therapeutic polynucleotides (Schmittgen, summary, pg 2 and 3). Schmittgen describes embodiments wherein the therapeutic polynucleotide comprises recombinant plasmids (Schmittgen, para 3, pg 12). Schmittgen describes recombinant plasmids comprising a fusion protein tag including a FLAG tag (Schmittgen, para 1-3 pg 3 and example 1). Schmittgen further describes tissue-targeting fusion proteins and polypeptides which can be incorporated into the exosome for organ specific delivery. Schmittgen 
Zhang describes an exosomal composition that comprises therapeutic agents for the treatment of inflammatory disorders including obesity (Zhang, para 3 and 125).  Zhang provides express embodiments wherein the therapeutic agent is curcumin (Zhang, para 10, 58, 61). Zhang states that “exosomal curcumin refers to an exosome whose lipid bilayer encapsulates or surrounds an effective amount of curcumin (Zhang, para 58). Zhang describes preparation methods including mixing exosomes with curcumin in PBS followed by centrifugation at 36,000 rpm. Zhang investigates the presence of exosomal surface proteins including CD81 (Zhang, para 20). Zhang describes treatment procedures for preventing chronic inflammation triggered diseases such as obesity (Zhang, para 125). 

BD Biosciences provides vector information and protocols for using the pIRES2-EGFP carrier plasmid. XhoI and EcoRI digestion sites are clearly described (BD biosciences, Restriction map). pIRES2-EGFP and its derivatives are commercially available and commonly introduced into mammalian cells using standard transfection methods (BD biosciences, Restriction map, description and use sections). 
It would have been obvious to one of ordinary skill in the art to encapsulate curcumin according to the preparation methods outlined by Zhang using the recombinant plasmid containing exosome described by Schmittgen. It would have been a matter of combining known prior art elements according to known methods since Zhang teaches preparation methods for exosomal curcumin which could easily be integrated into the centrifugation and purification steps described by Schmittgen. One would have been motivated to make this combination in order to more effectively treat obesity given the therapeutic benefits of curcumin as shown by Zhang. One would have a reasonable expectation of success given the relative compatibility of preparation methods described by both Zhang and Schmittgen. 
Furthermore, it would have been obvious to one of ordinary skill in the art to incorporate the adipose tissue-targeting peptide corresponding to SEQ ID NO: 8 (sequence CKGGRAKDC) described by Kolonin with the recombinant plasmid containing exosome described by Schmittgen. It would have been a matter of simple substitution to exchange the SEQ ID NO: 8 peptide with the RGD peptide disclosed by Schmittgen to create the fusion protein as claimed since Schmittgen provides express embodiments incorporating CD63 and a Flag tag (Schmittgen, para 1 pg 9). One would have been motivated to make this substitution in order to efficiently target white adipose tissue using the SEQ ID NO: 8 peptide and 
Additionally, it would have been obvious to one of ordinary skill in the art to use the pIRES2-EGFP carrier plasmid described by BD Biosciences with the recombinant plasmid containing exosome described by Schmittgen. Again, it would have been a matter of simple substitution to exchange the Lamp2b pEGFP-Cl plasmid as described by Schmittgen with the pIRES2-EGFP plasmid using standard PCR cloning techniques (Schmittgen, para 3 pg 32). One would have been motivated to make this substitution in order to optimize amplification yield, restriction sites and other standard cloning requirements. Furthermore, the pIRES2-EGFP carrier plasmid is a well-known plasmid and commercially available through at least BD Biosciences. 
Additionally, choosing the appropriate cDNA of CD63 as a template and CD63-F/CD63-R as primers and inserting the Flag-peptide-CD63 into XhoI and EcoRI digestion sites of pIRES2-EGFP as recited in claim 2 would have been obvious to one of ordinary skill using standard PCR cloning techniques since CD63, SEQ ID NO: 8 peptide and pIRES2-EGFP carrier plasmid are all disclosed in the collection of prior art. At a minimum, one of ordinary skill in the art would have considered it a matter of routine experimentation to optimize and substitute these variables using standard PCR cloning techniques and would consequently have a high expectation of success.  Furthermore, determining the centrifugation speeds, temperatures and times needed to purify the exosomes would have been a matter of routine optimization using standard laboratory techniques. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Accordingly, in the prima facie obvious to at the time the invention was made. 

Response to Traversal
Applicant traverses the instant rejection by pointing to newly amended claim 1 wherein a third step is included detailing mixing the exosomes and curcumin to yield the adipose tissue targeted curcumin-exosome which is then used for treating obesity. Applicant argues that Schmittgen does not teach an adipose tissue-targeting peptide. Applicant states that although Schmittgen suggests an exosome targeted fusion protein which targets a specific organ, no detailed plans are revealed to target adipose tissue specifically. 
This argument has been fully considered, but is not found convincing. Firstly, it is emphasized that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references, see MPEP 2145. The examiner has acknowledged that Schmittgen does not expressly describe the tissue targeting peptide as being an adipose tissue-targeting peptide as shown in SEQ ID NO: 8 or the use of pIRES2-EGFP as the carrier plasmid. However, Kolonin describes an adipose tissue-targeting peptide as shown in SEQ ID NO: 8 (sequence CKGGRAKDC). Kolonin provides substantial experimental data showing that SEQ ID NO: 8 targets blood vessels of white adipose tissue (Kolonin, discussion para 1 and 2). Thus, it would have been obvious to one of ordinary skill in the art to incorporate the adipose tissue-targeting peptide described by Kolonin with the recombinant plasmid containing exosome described by Schmittgen. It would have been a matter of simple substitution to exchange the SEQ ID NO: 8 peptide with the RGD peptide disclosed by Schmittgen. One would have been motivated to make this substitution in order to efficiently target white adipose tissue using the SEQ ID NO: 8 peptide and deliver the recombinant plasmid to the desired tissue type.

These argument have been fully considered, but are not found convincing in light of the newly applied rejection of Schmittgen in view of Zhang, Kolonin and BD Biosciences. A description of the newly applied rejection can be found above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633